DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,946,203. Although the claims at issue are not identical, they are not patentably distinct from each other because both disclose applying pacing therapy with a leadless pacemaker based at least in part on patient activity data and sensed cardiac activity.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

1-11, 14, and 16-20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hastings et al. (PG Pub. 2006/0085039) in view of Stokes et al. (US Patent 5814089).
Regarding Claims 1, 16, and 20, Hastings discloses a leadless cardiac pacemaker (LCP) (see seeds 20/220) comprising:
a housing (see body 702; par. 82) configured for endocardial placement in a chamber of a patient’s heart (see Fig. 8-9);
a fixation arrangement for fixing the housing to cardiac tissue (see tines 750 and 755; par. 89; Fig. 7);
two or more electrodes (see electrodes 705 and 710; par. 82; Fig. 7) supported by the housing;
energy delivery circuitry situated in the housing and operatively coupled to two or more of the electrodes for delivering pacing therapy to the patient’s heart (see capacitor 405, Fig. 4; par. 71-72 and 130); The examiner considers electrodes 705/710 of Fig. 7 are equivalent to electrodes 430/435 of Fig. 4.
communication circuitry in the housing (see receiver coil 410; par. 69 and Fig. 4);
controller circuitry (see switch 418, par. 69, 72 and Fig. 4) situated in the housing and operatively coupled to the energy delivery circuitry and the communication circuitry, the controller circuitry configured to receive sensed patient activity data (see “other physiologic sensor input”, par. 75) transmitted by a remote device (see controller 40 in Fig. 1 and controller 240 in Fig. 2A) located outside of the patient’s heart via the communication circuitry (see par. 75), and is further configured to deliver pacing therapy to the patient’s heart via the energy delivery circuitry based at least in part on the explicitly disclose detection circuitry situated in the housing [emphasis added]. Stokes discloses a similar leadless system where the “seeds” (see remote units 26-29) have detection circuitry situated in the housing and operatively coupled to two or more of the electrodes for detecting cardiac electrical activity of the patient’s heart (see col. 3, lines 53-57; col. 6, lines 20-29). The examiner considers remote device 50 is equivalent to remote units 26-29. It would have been obvious to one of ordinary skill in the art at the time of the invention to include detection circuitry within the seeds of Hastings because Stokes teaches the seeds are able to provide signals from the immediate environment for deriving an appropriate stimulation response (see col. 7, lines 60-67). 
Regarding Claims 2 and 17, Hastings discloses wherein the communication circuitry is operatively coupled to two or more of the electrodes (see Fig. 4; par. 68).
Regarding Claims 3 and 18, Hastings discloses wherein the communication circuitry is configured to communicate with the remote device via sub-threshold conducted communication pulses via the two or more electrodes that are operatively coupled to the communication circuitry (see par. 69).
Regarding Claim 4, Hastings discloses wherein the communication circuitry is configured to communicate with the remote device via sub-threshold conducted communication pulses (see par. 54 and 129).
Regarding Claim 5, Hastings discloses wherein the remote device is an implantable device (see device 240; par. 62).
Regarding Claim 6, Hastings discloses wherein the remote device is a subcutaneous implantable device (see par. 75).
Regarding Claim 7, Hastings discloses the controller circuitry is configured to communicate with another remote device (see device 70; par. 52; Fig. 1) via the communication circuitry. The examiner considers that the communication circuitry is still utilized to communicate with the external programming device even if uses a middle device 50 because there is no limitation requiring a direct connection.
Regarding Claims 8-9 and 19, Hastings discloses wherein the another remote device is located outside of the patient’s heart or outside of the patient entirely (see par. 62 and Fig. 2A).
Regarding Claim 10, Hastings discloses wherein the communication circuitry is configured to communicate with the remote device using a non-electromagnetic communication link (see “piezoelectric”; par. 131).
Regarding Claim 11, Hastings does not disclose elaborate on the piezoelectric data collected from the patient. Stokes discloses wherein the sensed patient activity data received from the remote device via the communication circuitry comprises accelerometer based data (see col. 6, lines 10-13 and 45-47). It would have been obvious to one of ordinary skill in the art at the time of the invention to use an accelerometer to measure piezoelectric data because Stokes teaches accelerometers can measure heart wall motion which indicates contraction—data related to patient activity (see col. 6, lines 61-65).
Regarding Claim 14, Hastings discloses wherein the sensed patient activity data received from the remote device via the communication circuitry comprises pressure based data (see par. 21).
Claims 12, 13, and 15 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hastings et al. (PG Pub. 2006/0085039) in view of Stokes et al. (US Patent 5814089) as applied to Claims 1-11 above, and further in view of Mann et al. (PG Pub. 2005/0136385).
Regarding Claims 12, 13, and 15, Hastings and Stokes do not elaborate on the different types of patient activity data that can be received. Mann discloses a cardiac rhythm management system that teaches the use of oxygen saturation data, acoustic data, and transthoracic impedance as other signals that can be used with the pressure data (see par. 188) in order to determine the patient’s physiological status for appropriate stimulation (see feedback control; par. 265).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATASHA PATEL whose telephone number is (571)272-5818. The examiner can normally be reached 9-5 M-F Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATASHA PATEL/Examiner, Art Unit 3792      

/Amanda K Hulbert/Primary Examiner, Art Unit 3792